Title: To George Washington from Major General Horatio Gates, 15 November 1779
From: Gates, Horatio
To: Washington, George


        
          Sir
          Hartford 15th November 1779
        
        In Obedience to the Orders contain’d in Your Excellencys Letters of the First, & Second Instant, I march’d the whole of the Continental Troops from the State of Rhode Island; and arrived Yesterday morning, with the First Division, consisting of a Detachment of Col. Cranes Artillery, with Two Six pounders, Col. Livingstones, Col: Jacksons, & Col: Webbs Regiments, at Hartford. The Second Division, consisting of The rest of Col: Cranes, with the like Artillery, Col: Greens, Colonel Angels, & Col. Sherburnes Regiments; will be here this Evening—As I find no Orders here, and have, not received any Letter from Your Excellency, since that Dated the 2d Instant; I shall Incamp the Troops, & wait Your further Commands. I am Sir Your Excellencys most Obedient Humble Servant
        
          Horatio Gates
        
      